FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


REGGIE JACKSON RODRIGUEZ-                        No. 09-74054
GONZALEZ,
                                                 Agency No. A098-653-984
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Reggie Jackson Rodriguez-Gonzalez, a native and citizen of Nicaragua,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Rodriguez-Gonzalez

failed to establish that his political opinion, family membership, or any other

protected ground was one central reason for the mistreatment he experienced in

Nicaragua. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005) (“[T]he

record provides no evidence that [the people petitioner feared] imputed political

beliefs to [him].”), abrogated on other grounds by Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Further, substantial

evidence supports the agency’s determination that Rodriguez-Gonzalez did not

demonstrate a well-founded fear of future persecution. See Belayneh v. INS, 213
F.3d 488, 491 (9th Cir. 2000) (finding no well-founded fear of persecution on

account of a protected ground). Accordingly, his asylum claim fails.

      Because Rodriguez-Gonzalez failed to meet the lower burden of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

                                          2                                       09-74054
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Rodriguez-Gonzalez failed to establish it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

returned to Nicaragua. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008). We otherwise reject Rodriguez-Gonzalez’s CAT contention.

      PETITION FOR REVIEW DENIED.




                                         3                                    09-74054